                 Case 3:19-cv-05435-BHS Document 15 Filed 10/21/20 Page 1 of 3




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     JAMES C. ROWLEY,                                 CASE NO. C19-5435 BHS
 8
                             Petitioner,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   RON HAYNES,

11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 12, and

15   Petitioner James Rowley’s (“Rowley”) objections to the R&R, Dkt. 13.

16          On August 17, 2020, Judge Fricke issued the R&R recommending that the Court

17   deny Rowley’s request for an evidentiary hearing and his petition. Dkt. 12. On August

18   25, 2020, Rowley filed objections. Dkt. 13. On September 8, 2020, the State responded.

19   Dkt. 14.

20          The district judge must determine de novo any part of the magistrate judge’s

21   disposition that has been properly objected to. The district judge may accept, reject, or

22

23
     ORDER - 1
24
              Case 3:19-cv-05435-BHS Document 15 Filed 10/21/20 Page 2 of 3




 1   modify the recommended disposition; receive further evidence; or return the matter to the

 2   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 3          In this case, Rowley presents two objections. First, he objects to the denial of an

 4   evidentiary hearing because he has never been afforded the opportunity to discover

 5   evidence of bad faith. Rowley’s claim is based on the State’s destruction of a cigarette

 6   that was found at the crime scene. Because the evidence is not material, Rowley is

 7   required to show that the State acted in bad faith when it destroyed it. Arizona v.

 8   Youngblood, 488 U.S. 51, 58 (1988) (“unless a criminal defendant can show bad faith on

 9   the part of the police, failure to preserve potentially useful evidence does not constitute a

10   denial of due process of law.”). Rowley requests an evidentiary hearing to discover such

11   evidence of bad faith. Judge Fricke denied Rowley’s request because Rowley’s claim for

12   relief may be denied on the existing record. Dkt. 12 at 5. The Court agrees. The

13   evidence in the record shows that the State destroyed the cigarette during a routine

14   evidence purge. Beyond pure speculation, Rowley provides no allegation or fact to

15   discredit, undermine, or even question the State’s position. Thus, Rowley has failed to

16   establish any need for an evidentiary hearing because his claim may be decided on the

17   record. See, e.g., Phillips v. Woodford, 267 F.3d 966, 987 (9th Cir. 2001) (denying

18   evidentiary hearing and destruction of evidence claim when petitioner made “no

19   colorable showing, or indeed any showing at all,” that the State acted in bad faith).

20          Second, Rowley argues that the state court’s adjudication of his claim was

21   erroneous because it relied on an undeveloped record. This objection is without merit

22   because Rowley has failed to establish any need to further develop the record. Therefore,

23
     ORDER - 2
24
             Case 3:19-cv-05435-BHS Document 15 Filed 10/21/20 Page 3 of 3




 1   the Court having considered the R&R, Rowley’s objections, and the remaining record,

 2   does hereby find and order as follows:

 3         (1)    The R&R is ADOPTED;

 4         (2)    Rowley is DENIED an evidentiary hearing;

 5         (3)    Rowley’s petition is DENIED;

 6         (4)    A Certificate of Appealability is DENIED; and

 7         (5)    The Clerk shall enter a JUDGMENT and close the case.

 8         Dated this 21st day of October, 2020.

 9

10

11
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 3
24
